Petition for Writ of Mandamus Dismissed as Moot in Part; Denied in Part;
and Opinion filed July 15, 2021.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00073-CR



                       IN RE ANDREW PETE, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              179th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1535047

                        MEMORANDUM OPINION

      On Monday, February 8, 2021, relator Andrew Pete filed a petition for writ
of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the Honorable Ana
Martinez, presiding judge of the 179th District Court of Harris County, to rule on
motions he filed in the trial court on January 6, 2001. The trial court signed an
order ruling on relator’s motions, save one, on May 21, 2021.
      Because respondent has ruled on relator’s pending motions numbered one
through five, relator’s petition is moot in part and this Court no longer has
jurisdiction to grant relief. See Tex. A&M Univ.–Kingsville v. Yarbrough, 347
S.W.3d 289, 290–91 (Tex. 2011). Accordingly, relator’s petition is dismissed as
moot in part.

      As to the motion numbered six, the trial court stated, “No ruling at this time.
Parties will brief the Court on this issue.” To obtain mandamus relief for the
refusal to rule, a relator must establish: (1) the motion was properly filed and has
been pending for a reasonable time; (2) the relator requested a ruling on the
motion; and (3) the trial court refused to rule. In re Coleman, No. 14-12-00159-
CR, 2012 WL 681821, at *1 (Tex. App.—Houston [14th Dist.] Mar. 1, 2012) (orig.
proceeding). Relator has not established the trial court has refused to rule, only that
the trial court has not yet ruled. Accordingly, six relator’s petition is denied in part.


                                         PER CURIAM

Panel consists of Chief Justice Christopher and Justices Jewell and Hassan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            2